PD-0968-15
                                PD-0968-15                         COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                   Transmitted 7/27/2015 1:05:46 PM
 July 28, 2015                                                       Accepted 7/28/2015 3:10:28 PM
                                                                                     ABEL ACOSTA
                                No. ___________                                              CLERK

                                  In the
                    COURT OF CRIMINAL APPEALS
                 ______________________________________

               On Appeal from the 130th Judicial District Court of
                           Matagorda County, Texas
                        Cause Number 13-094; and the
                   Opinion of the Thirteenth Court of Appeals
           in Cause Number 13-13-00328-CR, Delivered July 23, 2015
                 ______________________________________

                            FRANK LARA, JR.
                                    v.
                          THE STATE OF TEXAS
                  _____________________________________

             MOTION FOR EXTENSION OF TIME TO FILE
           PRO SE PETITION FOR DISCRETIONARY REVIEW
                   ______________________________

      TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL

APPEALS:

      COMES NOW, Kristen Jernigan, the undersigned attorney of record for

Frank Lara, Jr., the Appellant, herein, and files this Motion for Extension of Time

to File Pro Se Petition for Discretionary Review. As set out below, the undersigned

respectfully requests a sixty-day extension so that Appellant can file his Pro Se

Petition for Discretionary Review.    In support of said motion, the undersigned

would show the Court the following:

      1.     Appellant’s Petition for Discretionary Review is currently due in this
case on July 24, 2015.
      2.     Appellant seeks an extension of sixty days in which to file his Petition
for Discretionary Review, making his Petition due on or before October 26, 2015.

       3.     The undersigned counsel will not be representing Appellant after the
filing of this motion. Appellant will now have to obtain and review the record in
order to prepare and file a Pro Se Petition for Discretionary Review. The
undersigned believes that there is insufficient time between now and July 24, 2015,
to accomplish those goals. Consequently, the undersigned respectfully requests
that the Court grant Appellant the additional time.

       4.     The undersigned has not filed any previous motions for extension of
time in this case.

       5.    For the reasons set forth above, the undersigned respectfully requests
that Appellant be granted an extension of sixty days so that his petition for
discretionary review in this case will now be due on October 26, 2015.

                                     PRAYER

           WHEREFORE, PREMISES CONSIDERED, the undersigned

respectfully requests that this Court grant this Motion for Extension of Time to File

Pro Se Petition for Discretionary Review.

                                             Respectfully submitted,



                                             _______/s/__Kristen Jernigan______
                                             KRISTEN JERNIGAN
                                             State Bar Number 90001898
                                             207 S. Austin Ave.
                                             Georgetown, Texas 78626
                                             (512) 904-0123
                                             (512) 931-3650 (fax)
                                             Kristen@txcrimapp.com
                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the

foregoing Appellant’s Motion for Extension of Time has been mailed to the

Matagorda County District Attorney’s Office c/o Robinson C. Ramsey, attorney of

record for the State, Trinity Plaza II Suite 900, 745 E Mulberry Ave., Ste 900, San

Antonio, Texas 78212-3141, on July 27, 2015.



                                      __/s/ Kristen Jernigan__________________
                                      Kristen Jernigan




                                        2